PER , CURIAM.
The case of Berg v. Parsons, 156 N. Y. 109, 50 N. E. 957, is not an authority adverse to the conclusions arrived at in the case of Randolph v. Feist, 23 Misc. Rep. 650, 52 N. Y. Supp. 109, which we consider controls the disposition of the case at bar. The facts on' which the former case rests are quite different from those in Randolph v. Feist, and in the present case, and the remarks of the judge, giving the opinion of the majority of the court of appeals, on which counsel for the appellant lays stress, are mere dicta, unnecessary to the decision of the case. The judgment must be affirmed, with costs. Judgment affirmed, with costs.